DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-33 are pending under this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,109,809. Although the claims at issue are not identical, they are not patentably distinct from each other because they can read on to each other, see the following mapping table.

Application No. 17/394,565 (Instant Application)
U.S. Patent No. 11,109,809
1. A sensor system, comprising: 


at least one sensor configured to sense physiological data from a subject; and 

at least one signal processor configured to: 

receive the physiological data from the at least one sensor; 

receive subject meta data; 

process the subject meta data to determine metric features;

process the metric features to determine at least one subject-specific metric statistic for the subject;







process the physiological data to generate at least one sensor metric; and 











present the at least one sensor metric for display via a display.
1. A method of producing subject-specific metric statistics, the method comprising: 

collecting physiological data and meta data from a subject via a sensor system, wherein the sensor system comprises at least one sensor element, at least one signal processor, and memory in communication with the at least one signal processor; 




processing the collected physiological data and/or the collected meta data via the at least one signal processor to determine a plurality of metric features from the collected physiological data and/or the collected meta data, 

wherein each of the plurality of metric features is a feature of one or more of the collected physiological data and/or the collected meta data that is functionally related to generation of at least one sensor metric from the collected physiological data; 

processing the plurality of metric features from the collected physiological data and/or the collected meta data via the at least one signal processor to generate at least one subject-specific metric statistic and the at least one sensor metric, 

wherein the subject-specific metric statistic comprises information related to a performance, accuracy, sensitivity, and/or selectivity of the at least one sensor metric; and 

communicating the at least one subject-specific metric statistic and the at least one sensor metric to a client device for display via a display associated with the client device.
2. The sensor system of Claim 1, wherein the at least one signal processor is configured to receive the subject meta data as input from the subject or a third party.
3. The method of claim 1, wherein collecting the meta data from the subject comprises receiving the meta data as input from the subject or a third party.
3. The sensor system of Claim 1, wherein the at least one signal processor is configured to receive the subject meta data from a video sensing device and/or an audio sensing device.
1. collecting physiological data and meta data from a subject via a sensor system, wherein the sensor system comprises at least one sensor element, at least one signal processor, and memory in communication with the at least one signal processor;
4. The sensor system of Claim 1, wherein the subject meta data comprises one or more of the following: subject age, subject weight, subject height, subject medication usage, subject gender, subject ethnicity, subject skin tone, subject body mass index (BMI).
2. The method of claim 1, wherein the meta data from the subject comprises one or more of the following: subject age, subject weight, subject height, subject gender, subject ethnicity.
5. The sensor system of Claim 1, wherein the at least one sensor is a photoplethysmography (PPG) sensor, and wherein the physiological data comprises PPG data.
5. The method of claim 1, wherein the at least one sensor element is a photoplethysmography (PPG) sensor, and wherein the physiological data comprises PPG data.
6. The sensor system of Claim 1, wherein the at least one

sensor metric comprises a subject blood pressure reading, and wherein the at least one subject-specific metric statistic comprises an accuracy likelihood for the blood pressure reading.
1. wherein the subject-specific metric statistic comprises information related to a performance, accuracy, sensitivity, and/or selectivity of the at least one sensor metric;
7. The sensor system of Claim 6, wherein the accuracy likelihood comprises a likelihood that the blood pressure reading accuracy is ≤5 +8 mmHg with respect to a reading from a manual blood pressure cuff.
6. The method of claim 5, wherein the at least one sensor metric comprises blood pressure.
8. The sensor system of Claim 1, wherein the display is a display of a mobile communication device.
10. The method of claim 1, wherein the client device is a mobile communication device.
9. The sensor system of Claim 1, wherein the at least one signal processor is further configured to present the at least one subject-specific metric statistic for display via the display.
1. communicating the at least one subject-specific metric statistic and the at least one sensor metric to a client device for display via a display associated with the client device.
10. A sensor system, comprising:


at least one sensor configured to sense physiological data from a subject; and

at least one signal processor configured to:

receive the physiological data from the at least one sensor; 

receive subject meta data; process the subject meta data to determine metric features; 

process the physiological data to determine a sensor metric; 









process the metric features to determine at least one subject-specific metric statistic for the subject, to determine whether the at least one subject-specific metric statistic is associated with a targeted metric statistic for the sensor metric, and to determine a qualification associated with the sensor metric.
13. A method of producing subject-specific metric statistics, the method comprising: 

collecting physiological data and meta data from a subject via a sensor system, wherein the sensor system comprises at least one sensor element, at least one signal processor, and memory in communication with the at least one signal processor; 






processing the collected meta data via the at least one signal processor to determine a plurality of meta data metric features from the collected meta data, 

wherein each of the plurality of meta data metric features is a feature of the collected meta data that is functionally related to generation of at least one sensor metric from the collected physiological data; 

processing the plurality of meta data metric features from the collected meta data via the at least one signal processor to generate at least one subject-specific metric statistic associated with the at least one sensor metric, 

wherein the subject-specific metric statistic comprises information related to a performance, accuracy, sensitivity, and/or selectivity of the at least one sensor metric; and 

communicating the at least one subject-specific metric statistic and the at least one sensor metric to a client device for display via a display associated with the client device.
11. The sensor system of Claim 10, wherein the sensor metric comprises a subject blood pressure reading and wherein the qualification comprises an accuracy likelihood for the blood pressure reading.
13. wherein the subject-specific metric statistic comprises information related to a performance, accuracy, sensitivity, and/or selectivity of the at least one sensor metric;
12. The sensor system of Claim 11, wherein the accuracy likelihood comprises the likelihood that the blood pressure reading accuracy is ≤ 5 +8 mmHg with respect to a reading from a manual blood pressure cuff.
6. The method of claim 5, wherein the at least one sensor metric comprises blood pressure.
13. The sensor system of Claim 10, wherein the at least one processor is configured to receive the subject meta data as input from the subject or a third party.
15. The method of claim 13, wherein collecting the meta data from the subject comprises receiving the meta data as input from the subject or a third party.
14. The sensor system of Claim 10, wherein the at least one processor is configured to receive the subject meta data from a video sensing device and/or an audio sensing device.
13. collecting physiological data and meta data from a subject via a sensor system, wherein the sensor system comprises at least one sensor element, at least one signal processor, and memory in communication with the at least one signal processor;
15. The sensor system of Claim 10, wherein the subject meta data comprises one or more of the following: subject age, subject weight, subject height, subject medication usage, subject gender, subject ethnicity, subject skin tone, subject body mass index (BMI).
14. The method of claim 13, wherein the meta data from the subject comprises one or more of the following: subject age, subject weight, subject height, subject gender, subject ethnicity.
16. The sensor system of Claim 10, wherein the at least one sensor is a photoplethysmography (PPG) sensor, and wherein the physiological data comprises PPG data.
17. The method of claim 13, wherein the at least one sensor element is a photoplethysmography (PPG) sensor, and wherein the physiological data comprises PPG data.
17. A method, comprising:


collecting physiological data and meta data from a subject via a sensor system, wherein the sensor system comprises at least one sensor element, at least one signal processor, and memory in communication with the at least one signal processor;

processing the subject meta data via the at least one signal processor to determine metric features;








processing the metric features via the at least one signal processor to determine at least one subject-specific metric statistic for the subject;

processing the physiological data via the at least one signal processor to generate at least one sensor metric; and





presenting the at least one sensor metric for display via a display.
13. A method of producing subject-specific metric statistics, the method comprising: 

collecting physiological data and meta data from a subject via a sensor system, wherein the sensor system comprises at least one sensor element, at least one signal processor, and memory in communication with the at least one signal processor; 

processing the collected meta data via the at least one signal processor to determine a plurality of meta data metric features from the collected meta data, 

wherein each of the plurality of meta data metric features is a feature of the collected meta data that is functionally related to generation of at least one sensor metric from the collected physiological data; 

processing the plurality of meta data metric features from the collected meta data via the at least one signal processor to generate at least one subject-specific metric statistic associated with the at least one sensor metric, 

wherein the subject-specific metric statistic comprises information related to a performance, accuracy, sensitivity, and/or selectivity of the at least one sensor metric; and 

communicating the at least one subject-specific metric statistic and the at least one sensor metric to a client device for display via a display associated with the client device.
18. The method of Claim 17, wherein collecting the meta data from the subject comprises receiving the meta data as input from the subject or a third party.
15. The method of claim 13, wherein collecting the meta data from the subject comprises receiving the meta data as input from the subject or a third party.
19. The method of Claim 17, wherein collecting the meta data from the subject comprises receiving the meta data from a video sensing device and/or an audio sensing device.
13. collecting physiological data and meta data from a subject via a sensor system, wherein the sensor system comprises at least one sensor element, at least one signal processor, and memory in communication with the at least one signal processor;
20. The method of Claim 17, wherein collecting the meta data from the subject comprises determining the meta data from the physiological data.
16. The method of claim 13, wherein collecting the meta data from the subject comprises determining the meta data from the physiological data.
21. The method of Claim 17, wherein the subject meta data comprises one or more of the following: subject age, subject weight, subject height, subject medication usage, subject gender, subject ethnicity, subject skin tone, subject body mass index (BMI).
14. The method of claim 13, wherein the meta data from the subject comprises one or more of the following: subject age, subject weight, subject height, subject gender, subject ethnicity.
22. The method of Claim 17, wherein the at least one sensor is a photoplethysmography (PPG) sensor, and wherein the physiological data comprises PPG data.
17. The method of claim 13, wherein the at least one sensor element is a photoplethysmography (PPG) sensor, and wherein the physiological data comprises PPG data.
23. The method of Claim 17, wherein the at least one sensor metric comprises a subject blood pressure reading, and wherein the at least one subject-specific metric statistic comprises an accuracy likelihood for the blood pressure reading.
13. wherein the subject-specific metric statistic comprises information related to a performance, accuracy, sensitivity, and/or selectivity of the at least one sensor metric;
24. The method of Claim 23, wherein the accuracy likelihood comprises a likelihood that the blood pressure reading accuracy is ≤5 +8 mmHg with respect to a reading from a manual blood pressure cuff.
6. The method of claim 5, wherein the at least one sensor metric comprises blood pressure.
25. The method of Claim 17, further comprising presenting the at least one subject-specific metric statistic via the display.
13. communicating the at least one subject-specific metric statistic and the at least one sensor metric to a client device for display via a display associated with the client device.
26. The method of Claim 17, wherein the display is a display of a mobile communication device.
10. The method of claim 1, wherein the client device is a mobile communication device.
27. A method, comprising:

collecting physiological data and meta data from a subject via a sensor system, wherein the sensor system comprises at least one sensor element, at least one signal processor, and memory in communication with the at least one signal processor;



processing the subject meta data via the at least one signal processor to determine metric features;

processing the physiological data via the at least one signal processor to determine a sensor metric; and




processing the metric features via the at least one signal processor to determine at least one subject-specific metric statistic for the subject, to determine whether the at least one subject-specific metric statistic is associated with a targeted metric statistic for the sensor metric, and to determine a qualification associated with the sensor metric.
20. A system comprising: 

at least one sensor configured to sense physiological data from a subject and receive subject meta data; and 

at least one signal processor configured to: 

collect the physiological data and the meta data; 

process the collected physiological data and/or the collected meta data to determine a plurality of metric features from the collected physiological data and/or the collected meta data, 

wherein each of the plurality of metric features is a feature of one or more of the collected physiological data and/or the collected meta data that is functionally related to generation of at least one sensor metric from the collected physiological data; 

process the plurality of metric features from the collected physiological data and/or the collected meta data to generate at least one subject-specific metric statistic and the at least one sensor metric, 

wherein the subject-specific metric statistic comprises information related to a performance, accuracy, sensitivity, and/or selectivity of the at least one sensor metric; and 

display the at least one subject-specific metric statistic and the at least one sensor metric via a display.
28. The method of Claim 27, wherein the sensor metric comprises a subject blood pressure reading and wherein the qualification comprises an accuracy likelihood for the blood pressure reading.
20. wherein the subject-specific metric statistic comprises information related to a performance, accuracy, sensitivity, and/or selectivity of the at least one sensor metric;
29. The method of Claim 28, wherein the accuracy likelihood comprises the likelihood that the blood pressure reading accuracy is ≤5 +8 mmHg with respect to a reading from a manual blood pressure cuff.
6. The method of claim 5, wherein the at least one sensor metric comprises blood pressure.
30. The method of Claim 27, wherein the sensor system is configured to receive the subject meta data as input from the subject or a third party.
15. The method of claim 13, wherein collecting the meta data from the subject comprises receiving the meta data as input from the subject or a third party.
31. The method of Claim 27, wherein the sensor system is configured to receive the subject meta data from a video sensing device and/or an audio sensing device.
20. at least one sensor configured to sense physiological data from a subject and receive subject meta data;
32. The method of Claim 27, wherein the subject meta data comprises one or more of the following: subject age, subject weight, subject height, subject medication usage, subject gender, subject ethnicity, subject skin tone, subject body mass index (BMI).
14. The method of claim 13, wherein the meta data from the subject comprises one or more of the following: subject age, subject weight, subject height, subject gender, subject ethnicity.
33. The method of Claim 27, wherein the at least one sensor is  a photoplethysmography (PPG) sensor, and wherein the physiological data comprises PPG data.
23. The system of claim 20, wherein the at least one sensor is a photoplethysmography (PPG) sensor, wherein the physiological data comprises PPG data, and wherein the at least one sensor metric comprises blood pressure.




Claim 1 of the instant application is drawn to a sensor system, comprising: at least one sensor configured to sense physiological data from a subject; and at least one signal processor configured to: receive the physiological data from the at least one sensor; receive subject meta data; process the subject meta data to determine metric features; process the metric features to determine at least one subject-specific metric statistic for the subject; process the physiological data to generate at least one sensor metric; and present the at least one sensor metric for display via a display.
While the exact wordings of claim 1 of the ‘809 patent may not be the same as that of claim 1 of the instant application, but there is no significant difference in scope between the claim 1 of the instant application and the claim 1 of the patent ‘809. Therefore, Claim 1 of the instant application cannot be considered patentably distinct over claim 1 of the ‘809 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13-23, 25-28, and 30-33, are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali, etc. (US 20140135588 A1) in view of Kurtz, etc. (US 20080292151 A1), further in view of Richardson, etc. (US 20160213317 A1), and Ritchey, etc. (US 20150324692 A1).
Regarding claim 1, Al-Ali teaches that a sensor system (See Al-Ali: Figs. 1 and 7, and [0074], “The physiological monitoring system 100 includes a plurality of bedside devices, e.g., patient monitoring devices 110. The patient monitoring devices 110 of various embodiments include sensors 102, one or more sensor processing modules 104, and a communications module, e.g., network interface module 106. In the depicted embodiment, two patient monitoring devices 110 are shown. One patient monitoring device includes one set of sensors 102, one sensor processing module 104, and one network interface module 106. The other patient monitoring device 110 includes two sets of sensors 102, two sensor processing modules 104, and one network interface module 106"), comprising: 
at least one sensor configured to sense physiological data from a subject (See Al-Ali: Figs. 1 and 7, and [0076], “One or more sensors 102 of the patient monitoring device 110 are attached to a medical patient. These sensors 102 may include ECG sensors, acoustic sensors, pulse oximeters, and other types of sensors. The sensors 102 obtain physiological information from a medical patient and transmit this information to the sensor processing module 104 through cables 103 or through a wireless connection (not shown). In certain embodiments, the physiological information includes one or more physiological parameters or values and waveforms corresponding to the physiological parameters"); and 
at least one signal processor (See Al-Ali: Figs. 1 and 7, and [0077], “The sensor processing module 104 receives physiological information from the sensors 102. The sensor processing module 104 of certain embodiments includes a circuit having a processor, input ports for receiving the physiological information, software for processing the physiological information in the processor, an optional display, and optionally an input device (e.g., a keyboard). In addition, the sensor processing module 104 contains one or more output ports, such as serial ports. For example, an RS232, RS423, or autobaud RS232 (serial interface standard) port or a universal serial bus (USB) port may be included in the sensor processing module 104") configured to: 
receive the physiological data from the at least one sensor (See Al-Ali: Figs. 1 and 7, and [0078], “In certain embodiments, the sensor processing module 104 generates waveforms from signals received from the sensors 102. The sensor processing module 104 may also analyze single or multiparameter trends to provide early warning alerts to clinicians prior to an alarm event. In addition, the sensor processing module 104 in certain embodiments generates alarms in response to physiological parameters exceeding certain safe thresholds"); 
receive subject (See Al-Ali: Fig. 7, and [0172], “The journal management module 725, in certain implementations, receives medical event data from the monitor 740 and the nurses' station system 730 and stores this data in the journal database 724. In an embodiment, the journal database 724 is a relational database; however, other structures may be used. Each entry of event data may have a corresponding time stamp that indicates when an event occurred. This time stamp may be provided by the journal modules 746 or 736 or by the journal management module 725. The journal management module 725 may also store event counters in the journal database 724 that reflect a number of times medical events occurred. For example, counters could be stored that count how many alarms occurred within a period of time or how many times a clinician logged on or logged off of a network device”) meta data; 
process the subject meta data to determine metric features (See Al-Ali: Fig. 7, and [0173], “Advantageously, the journal management module 725 may, in certain embodiments, analyze the medical data in the journal database 724 to determine statistics or metrics of clinician and/or hospital performance. The journal management module 725 may provide an interface to users of the nurses' station system 730 or another computing device to access these statistics. In one example embodiment, journal management module 725 can analyze alarm events and alarm deactivation events to determine clinician response times to alarms. The journal management module 725 may further determine the clinician response times in nurses' day and night shifts. The journal management module 725 may generate reports of these statistics so that hospital administrators, for example, may determine which shifts perform better than others”); 
process the metric features to determine at least one subject-specific metric statistic for the subject (See Al-Ali: Figs. 6-7, and [0153], “The MMS 620 may analyze the medical event information stored in the journal database 624 to derive statistics about the medical events. For example, the MMS 620 can analyze alarm events and alarm deactivation events to determine clinician response times to alarms. Using these statistics, the MMS 620 may generate reports about clinician and and/or hospital performance. Advantageously, in certain embodiments, these statistics and reports may be used to improve the performance of clinicians and hospitals");
process the physiological data to generate at least one sensor metric (See Al-Ali: Fig. 1, and [0077], "The sensor processing module 104 receives physiological information from the sensors 102. The sensor processing module 104 of certain embodiments includes a circuit having a processor, input ports for receiving the physiological information, software for processing the physiological information in the processor, an optional display, and optionally an input device (e.g., a keyboard). In addition, the sensor processing module 104 contains one or more output ports, such as serial ports. For example, an RS232, RS423, or autobaud RS232 (serial interface standard) port or a universal serial bus (USB) port may be included in the sensor processing module 104"); and 
present the at least one sensor metric for display (See Al-Ali: Figs. 10- 11, and [0207], "FIG. 11 illustrates various screens 1150 for a proximity display 1021 (FIG. 10) advantageously configured to respond to the presence of a particular user 1130 and to that user's display preference. Users may be any of various caregivers such as treating physicians or attending nurses. In an embodiment, the proximity display 1021(FIG. 10) may also respond to any of a particular group of users"; and Fig. 3, and [0100], “The network interface module 300 also communicates with a storage device 350. While in the depicted embodiment the storage device 350 is shown as separate from the network interface module 300, in some implementations the storage device 350 is part of the network interface module 300. In addition, though not shown, the network interface module 300 may include a processor for implementing communications program code. Similarly, though not shown, the network interface module 300 may include an input device for a nurse to input context information and a display for receiving output from the network interface module 300”) via a display.
However, Al-Ali fails to explicitly disclose that receive subject meta data; process the subject meta data to determine metric features; and present the at least one sensor metric for display via a display.
However, Kurtz teaches that receive subject meta data (See Kurtz: Figs. SA-D, and [0082], "Accordingly the physiological monitoring system 300 is maintaining and tracking capture parameters 415, semantics data, normalization data, and wellness parameters 410 in the respective databases. This historical data can be retrieved and used for the calculation of updated wellness parameters and trend-lines thereof (for capture parameters and wellness parameters). The physiological monitoring system 300 can then update (see FIG. Sb) the wellness parameters database 420 with the newly calculated wellness parameter data (410), including updates to any ongoing trend-line tracking. In one context, many of the wellness parameters 410 can be considered to be a specialized type of image metadata that are specifically related to health and well-being. Although many wellness parameters 410 are linked to associated reference images 365, these data are not likely stored as metadata in the image file structure, as a database structure will better facilitate the data access required for the various calculation and comparison processes internal to physiological monitoring system 300").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Al-Ali to have c receive subject meta data as taught by Kurtz in order to reduce the need to consult with medical professionals (See Kurtz: [0046], "In particular, a range of physiological conditions or changes related to general well-being or health, such as nutrition, posture, weight, lack of sleep, and emotional state, might be assessed from a visual (image based) record. Likewise, a range of medical conditions, or the symptoms thereof, might be identified (including neurological conditions or circulatory problems) from a visual record. Additionally, physiological changes for an individual relative to a range of medical conditions (such as diabetes, heart conditions, or chronic wounds) might be monitored or documented with a visual record. Significantly, the physiological monitoring system 300 is intended to enable the acquisition of a longitudinal record of image and image-derived data. As a result, the system 300 can document, and perhaps identify, changes in physiological conditions that might evolve slowly and occur with little awareness. Thus, "Mom" could apply her parental instincts, supplemented by both past and present data, to determine if enough change has taken place to warrant intervention by medical professionals. These data can enable "Mom" to reach health related assessments through various intermediate steps, such as consulting with Internet databases, her social network of family and friends, and other reference points, that may reduce the need to consult with medical professionals"). Al-Ali teaches a method to monitor the patient's physiological conditions through the sensors that measure the patients' physiological data, while Kurtz teaches a method and system that may use meta data about the patients to establish the baseline of the physiological conditions of individuals to determine the acceptability of events during physiological monitoring. Therefore, it is obvious to one of ordinary skill in the art to modify Al-Ali by Kurtz to obtain the meta data in addition to the physiological data. The motivation to modify Al-Ali by Kurtz is "Use of known technique to improve similar devices (methods, or products) in the same way". 
However, Al-Ali, modified by Kurtz, fails to explicitly disclose that process the subject meta data to determine metric features; and present the at least one sensor metric for display via a display.
However, Richardson teaches that process the subject meta data to determine metric features (See Richardson: Figs. 14-15, and [0092], "The accuracy and precision of an embodiment of the SAM system in measuring HR and RR in relationship to the criterion MouseOx system were assessed via random-effects models. The rat and mouse data were analyzed separately. For each analysis, the animal's HR and RR measurements (in 15 s epochs) measured by the MouseOx system were subtracted from the animal's corresponding measurements determined by an embodiment of the SAM system and used as the response data. The random-effects model included a random intercept term that allowed the accuracy and the precision of the SAM system to vary from animal to animal. The parameters of the random-effects model were estimated by restricted maximum likelihood, and the 95% confidence interval for the mean within-subject measurement discrepancy was computed based on the t-distribution, whereas the 95% confidence interval for the within-subject variance component (i.e., standard deviation) was computed based on the standard normal distribution. The estimate for the mean within-subject measurement discrepancy and the estimate for the within-subject standard deviation were utilized to estimate the Bland Altman limits of measurement agreement. The MIXED procedure of SAS version 9.2 was used to conduct the analyses").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Al-Ali to have process the subject meta data to determine metric features as taught by Richardson in order to provide improved instrumentation that will facilitate biomedical and behavioral science investigations across essentially all branches of the National Institutes of Health (NIH) (for example), as rats and mice are the most commonly used vertebrates in research (See Richardson: [0056], "An aspect of an embodiment of the present invention SAM system will provide, but not limited thereto, improved instrumentation that will facilitate biomedical and behavioral science investigations across essentially all branches of the National Institutes of Health (NIH) (for example), as rats and mice are the most commonly used vertebrates in research. Additionally, an aspect of an embodiment the SAM system will enable research in areas that are presently constrained by the absence of suitable monitoring devices. For example, many questions regarding housing and husbandry practices of rodents and the impact of environmental conditions and/or external events on these animals remain unanswered"). Al-Ali teaches a method to monitor the patient's physiological conditions through the sensors that measure the patients' physiological data; while Richardson teaches that the statistical analysis may be performed to accuracy and precision of the system. Therefore, it is obvious to one of ordinary skill in the art to modify Al- Ali by Richardson to perform statistical analysis on the sensor measured physiological data and the meta data about the monitored subjects. The motivation to modify Al-Ali by Richardson is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Al-Ali, modified by Kurtz and Richardson, fails to explicitly disclose that present the at least one sensor metric for display via a display.
However, Ritchey teaches that present the at least one sensor metric for display via a display (See Ritchey: Figs. 1 and 33A-B, and [0249], "CALO is a PC based cognitive software system that can reason, learn from experience, be told what to do, explain what they are doing, reflect on their experience, and respond robustly to the clients the user specifies directly or through a user's repeated actions in using a CALO system"' and [0250], "Because the system is panoramic, it can look for things in or outside the users FOV if the user chooses to activate such a capability within the system. And/or still alternatively when a certain threshold of sensory activity is met an injection of allergy medicine may be automatically injected into the users body by an adhesively worn medicine pack located on the users body that is in communication with system 100. Still alternatively, the system may be put on standby and only log information in when a certain sensor reaches a certain threshold. For instance when a user's heartbeat reaches a certain pulse; when the brain activity of the user meets a certain threshold or certain areas are active in the brain; or when a certain subject or activity is sensed by the video camera with target tracking and target recognition"). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Al-Ali to have present the at least one sensor metric for display via a display as taught by Ritchey in order to offer greater protection to the users head (See Ritchey: Fig. 12, and [0206], "FIG. 12 is a perspective of an astronaut suite which incorporates the video logging and memory enhancement system and method that comprises the present invention 100. FIG. 13a is a cutaway perspective utilizing the head covering illustrated in FIGS. 10a-c and 11. In FIG. 12 the display is integrated into an astronaut External Vehicle Activity (EVA) system worn by the user 101 of system 100. In both FIGS. 12 and 13a-b the headgear includes a display array 47 and/or 156 that forms the outer surface of the visor of the helmet. The array 47 and/or 157 facing the users face illuminates and recorded the users face. Then the VSLIC processes the image and transmits the image for display on the outward facing side of the array on the exterior of EVA helmet so that an onlooker may view the user of the EVA's face. An advantage of this helmet design is that it offers greater protection to the users head because a thicker protective material may be used between the inward and outward facing arrays of the EVA helmet, yet still allows facial communication with another person in the surrounding environment. The EVA system such as life support system may include propulsion, waste, food, and a breathing apparatus plus integration of the components that comprise the present invention 100. The headgear may be designed with hard or flexible material. And headgear and integrated system 100 may also be designed to accommodate various environmental situations and conditions, such as outer space or under water environments"). Al-Ali teaches a method to monitor the patient's physiological conditions through the sensors that measure the patients' physiological data; while Ritchey teaches a method and system that may determine whether to keep or disregard said data in the correlation subsystem based on pre-established rule-sets and user interactive command and control from user mobile electronic device, and display the results on the display. Therefore, it is obvious to one of ordinary skill in the art to modify Al-Ali by Ritchey to process the collected physiological data using the meta data to select the collected data and display the results. The motivation to modify Al-Ali by Ritchey is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Kurtz teaches that the sensor system of Claim 1, wherein the at least one signal processor is configured to receive the subject meta data as input from the subject or a third party (See Kurtz: Fig. SD, and [0058], "The auto-setup process 520 can accept input data (indicated by dashed lines) from external sources (steps 522a and 522e), including third party entities, which can for example, define new physiological metrics (wellness parameters 410) to be monitored").
Regarding claim 3, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Al-Ali teaches that the sensor system of Claim 1, wherein the at least one signal processor is configured to receive the subject meta data from a video sensing device and/or an audio sensing device (See Al-Ali: Fig. 1, and [0194], “In some embodiments, any of the information collected by a patient monitoring device (e.g., the patient monitoring devices described herein) can be transmitted to a remote device. Such information can include, for example, values, trend data, etc. for a medical parameter (e.g., blood oxygen saturation, pulse rate, respiration rate, etc.). It can also include video of the patient and/or audio from the patient and/or the patient's room. For example, video cameras and/or microphones can be provided in the patient's room. In some embodiments, a video camera and/or microphone is incorporated with, for example, a medical monitoring device, such as those described herein. The video camera can image the patient using visible light when the ambient light in the patient's room is of sufficient intensity. The video camera can also be capable of detecting, for example, infrared light when the patient's room is too dark to provide video of acceptable quality using visible light. The video camera can also include an infrared illumination source to illuminate the patient and/or his or her surroundings. In some embodiments, the video camera includes an ambient light sensor that can be used to automatically switch the video camera into infrared mode when the ambient light falls below some threshold. The light sensor can also be used for switching on an infrared illumination source if one is included").
Regarding claim 4, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Kurtz teaches that the sensor system of Claim 1, wherein the subject meta data comprises one or more of the following: subject age, subject weight, subject height, subject medication usage, subject gender, subject ethnicity, subject skin tone, subject body mass index (BMI) (See Kurtz: Fig. 1, and [0051], "Notably, it is not sufficient to simply capture an image, but image assessment, enabled by image normalization, is key. Again, considering a home environment, the appearance of family members can vary significantly relative to gender, age, skin color, hair color, height, weight, and other factors. Likewise, the basic appearance of any individual can vary by season (such as tanned or sun-burnt), by behavior (including use of cosmetics, exercise, or alcohol and drug use or abuse), and by other factors. The ambient lighting can also change dramatically from one image capture opportunity to the next. In a similar fashion, the position of an individual relative to the image capture device can lead to variation in the size, orientation, or placement of the individual in the captured image. Therefore, to compensate for these wide ranges of variables that can affect image capture and interpretation with unobtrusive image capture, the process of physiological monitoring employs an image normalization process 500 to decrease the impact of the capture variables. In particular, the capture step is followed by the image normalization process 500, which modifies the captured imagery before size or color-based wellness parameters are derived from the image data. Processes for assessing physiological conditions of the subjects then follow the data normalization process. Likewise, these processes for assessing or inferring a subject's well-being must account for subject variability relative to appearance, behavior, privacy, and other factors").
Regarding claim 5, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Richardson teaches that the sensor system of Claim 1, wherein the at least one sensor is a photoplethysmography (PPG) sensor, and wherein the physiological data comprises PPG data (See Richardson: Fig. 3, and [0031], "It should be appreciated that the system 301 can be configured to acquire physiological data from the subject 312 such as: heart rate (HR) data, respiratory rate (RR) data, ECG data, EEG data, arterial oxygen saturation (SaO2), photoplethysmography data").
Regarding claim 6, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Al-Ali teaches that the sensor system of Claim 1, wherein the at least one sensor metric comprises a subject blood pressure reading, and wherein the at least one subject-specific metric statistic comprises an accuracy likelihood for the blood pressure reading (See Al-Ali: Figs. 24A-B, and [0329], “In some embodiments, the first medical device 2405 is a patient monitor for communicatively coupling to a patient for tracking a physiological parameter (e.g., oxygen saturation, pulse rate, blood pressure, etc.), and the second medical device 2410 is a hospital information system ("HIS") or clinical information system ("CIS"). In some embodiments, the patient monitor can communicate physiological parameter measurements, physiological parameter alarms, or other physiological parameter measurement information generated during the monitoring of a patient to the HIS or CIS for inclusion with the patient's electronic medical records maintained by the HIS or CIS").
Regarding claim 8, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Al-Ali teaches that the sensor system of Claim 1, wherein the display is a display of a mobile communication device (See Al-Ali: Fig. 5, and [0118], "FIG. 5 depicts an alarm notification system 500 in accordance with certain embodiments of the present invention. A clinical subsystem 510 defines the major software components of alarm notification system 500 including a clinical assignment module 512, a bedside device initialization module 514, a notification and viewing module 516, an escalation rules module 518, a clinical report module 520, and a clinical data stores module 522. An authentication feature is built into mobile computing devices in compliance with HIPAA and hospital IT policies").
Regarding claim 9, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Al-Ali teaches that the sensor system of Claim 1, wherein the at least one signal processor is further configured to present the at least one subject-specific metric statistic for display via the display (See Al-Ali: Fig. 11, and [0209], “As shown in FIG. 11, by example, an anesthesiologist 1131 proximate the monitor is identified and the display is changed to a screen 1110 showing pulse rate trend. When a nurse 1132 is proximate the monitor, the display is changed to a screen 1120 showing pulse oximetry parameters, a plethysmograph and alarm limits. When a respiratory therapist 1133 is proximate the monitor, the display is changed to a screen 1140 showing pulse oximetry, abnormal hemoglobin and perfusion indices").
Regarding claim 10, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Al-Ali, Kurtz, Richardson, and Ritchey teach that a sensor system (See Al-Ali: Figs. 1 and 7, and [0074], “The physiological monitoring system 100 includes a plurality of bedside devices, e.g., patient monitoring devices 110. The patient monitoring devices 110 of various embodiments include sensors 102, one or more sensor processing modules 104, and a communications module, e.g., network interface module 106. In the depicted embodiment, two patient monitoring devices 110 are shown. One patient monitoring device includes one set of sensors 102, one sensor processing module 104, and one network interface module 106. The other patient monitoring device 110 includes two sets of sensors 102, two sensor processing modules 104, and one network interface module 106"), comprising:
at least one sensor configured to sense physiological data from a subject (See Al-Ali: Figs. 1 and 7, and [0076], “One or more sensors 102 of the patient monitoring device 110 are attached to a medical patient. These sensors 102 may include ECG sensors, acoustic sensors, pulse oximeters, and other types of sensors. The sensors 102 obtain physiological information from a medical patient and transmit this information to the sensor processing module 104 through cables 103 or through a wireless connection (not shown). In certain embodiments, the physiological information includes one or more physiological parameters or values and waveforms corresponding to the physiological parameters"); and
at least one signal processor (See Al-Ali: Figs. 1 and 7, and [0077], “The sensor processing module 104 receives physiological information from the sensors 102. The sensor processing module 104 of certain embodiments includes a circuit having a processor, input ports for receiving the physiological information, software for processing the physiological information in the processor, an optional display, and optionally an input device (e.g., a keyboard). In addition, the sensor processing module 104 contains one or more output ports, such as serial ports. For example, an RS232, RS423, or autobaud RS232 (serial interface standard) port or a universal serial bus (USB) port may be included in the sensor processing module 104") configured to:
receive the physiological data from the at least one sensor (See Al-Ali: Figs. 1 and 7, and [0078], “In certain embodiments, the sensor processing module 104 generates waveforms from signals received from the sensors 102. The sensor processing module 104 may also analyze single or multiparameter trends to provide early warning alerts to clinicians prior to an alarm event. In addition, the sensor processing module 104 in certain embodiments generates alarms in response to physiological parameters exceeding certain safe thresholds"); 
receive subject meta data (See Kurtz: Figs. SA-D, and [0082], "Accordingly the physiological monitoring system 300 is maintaining and tracking capture parameters 415, semantics data, normalization data, and wellness parameters 410 in the respective databases. This historical data can be retrieved and used for the calculation of updated wellness parameters and trend-lines thereof (for capture parameters and wellness parameters). The physiological monitoring system 300 can then update (see FIG. Sb) the wellness parameters database 420 with the newly calculated wellness parameter data (410), including updates to any ongoing trend-line tracking. In one context, many of the wellness parameters 410 can be considered to be a specialized type of image metadata that are specifically related to health and well-being. Although many wellness parameters 410 are linked to associated reference images 365, these data are not likely stored as metadata in the image file structure, as a database structure will better facilitate the data access required for the various calculation and comparison processes internal to physiological monitoring system 300"); 
process the subject meta data to determine metric features (See Richardson: Figs. 14-15, and [0092], "The accuracy and precision of an embodiment of the SAM system in measuring HR and RR in relationship to the criterion MouseOx system were assessed via random-effects models. The rat and mouse data were analyzed separately. For each analysis, the animal's HR and RR measurements (in 15 s epochs) measured by the MouseOx system were subtracted from the animal's corresponding measurements determined by an embodiment of the SAM system and used as the response data. The random-effects model included a random intercept term that allowed the accuracy and the precision of the SAM system to vary from animal to animal. The parameters of the random-effects model were estimated by restricted maximum likelihood, and the 95% confidence interval for the mean within-subject measurement discrepancy was computed based on the t-distribution, whereas the 95% confidence interval for the within-subject variance component (i.e., standard deviation) was computed based on the standard normal distribution. The estimate for the mean within-subject measurement discrepancy and the estimate for the within-subject standard deviation were utilized to estimate the Bland Altman limits of measurement agreement. The MIXED procedure of SAS version 9.2 was used to conduct the analyses"); 
process the physiological data to determine a sensor metric (See Al-Ali: Fig. 1, and [0077], "The sensor processing module 104 receives physiological information from the sensors 102. The sensor processing module 104 of certain embodiments includes a circuit having a processor, input ports for receiving the physiological information, software for processing the physiological information in the processor, an optional display, and optionally an input device (e.g., a keyboard). In addition, the sensor processing module 104 contains one or more output ports, such as serial ports. For example, an RS232, RS423, or autobaud RS232 (serial interface standard) port or a universal serial bus (USB) port may be included in the sensor processing module 104"); 
process the metric features to determine at least one subject-specific metric statistic for the subject (See Al-Ali: Figs. 10- 11, and [0207], "FIG. 11 illustrates various screens 1150 for a proximity display 1021 (FIG. 10) advantageously configured to respond to the presence of a particular user 1130 and to that user's display preference. Users may be any of various caregivers such as treating physicians or attending nurses. In an embodiment, the proximity display 1021(FIG. 10) may also respond to any of a particular group of users"; and Fig. 3, and [0100], “The network interface module 300 also communicates with a storage device 350. While in the depicted embodiment the storage device 350 is shown as separate from the network interface module 300, in some implementations the storage device 350 is part of the network interface module 300. In addition, though not shown, the network interface module 300 may include a processor for implementing communications program code. Similarly, though not shown, the network interface module 300 may include an input device for a nurse to input context information and a display for receiving output from the network interface module 300”), to determine whether the at least one subject-specific metric statistic is associated with a targeted metric statistic for the sensor metric (See Ritchey: Figs. 1 and 33A-B, and [0249], "CALO is a PC based cognitive software system that can reason, learn from experience, be told what to do, explain what they are doing, reflect on their experience, and respond robustly to the clients the user specifies directly or through a user's repeated actions in using a CALO system"; and [0250], "Because the system is panoramic, it can look for things in or outside the users FOV if the user chooses to activate such a capability within the system. And/or still alternatively when a certain threshold of sensory activity is met an injection of allergy medicine may be automatically injected into the users body by an adhesively worn medicine pack located on the users body that is in communication with system 100. Still alternatively, the system may be put on standby and only log information in when a certain sensor reaches a certain threshold. For instance when a user's heartbeat reaches a certain pulse; when the brain activity of the user meets a certain threshold or certain areas are active in the brain; or when a certain subject or activity is sensed by the video camera with target tracking and target recognition"), and to determine a qualification associated with the sensor metric (See Kurtz: Figs. 5A-D, and [0056], “As shown in FIG. 5a, the overall operational process for physiological monitoring system 300 then progresses to a step of calculating and updating wellness parameters 410 and capture parameters 415. The wellness parameters 410 are principally physiological metrics, which can be input by users 10, or derived from the image data captured by cameras 120, or calculated during subsequent analyses. Generally the wellness parameters 410 quantify various wellness, health, and medical conditions or attributes. Once these wellness parameters 410 are calculated and stored to a memory 345, an inference engine 400 (which is functionally supported by a computer 340) is utilized in the subsequent step to assess the status of physiological conditions. The inference engine 400, which can be algorithm based, or utilize artificial intelligence (AI) or learning methods, is tasked to follow and assess previously identified physiological trends for its subjects (users 10)”). 
Regarding claim 11, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 10 as outlined above. Further, Al-Ali teaches that the sensor system of Claim 10, wherein the sensor metric comprises a subject blood pressure reading and wherein the qualification comprises an accuracy likelihood for the blood pressure reading (See Al-Ali: Figs. 24A-B, and [0329], “In some embodiments, the first medical device 2405 is a patient monitor for communicatively coupling to a patient for tracking a physiological parameter (e.g., oxygen saturation, pulse rate, blood pressure, etc.), and the second medical device 2410 is a hospital information system ("HIS") or clinical information system ("CIS"). In some embodiments, the patient monitor can communicate physiological parameter measurements, physiological parameter alarms, or other physiological parameter measurement information generated during the monitoring of a patient to the HIS or CIS for inclusion with the patient's electronic medical records maintained by the HIS or CIS").
Regarding claim 13, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 10 as outlined above. Further, Kurtz teaches that the sensor system of Claim 10, wherein the at least one processor is configured to receive the subject meta data as input from the subject or a third party (See Kurtz: Fig. SD, and [0058], "The auto-setup process 520 can accept input data (indicated by dashed lines) from external sources (steps 522a and 522e), including third party entities, which can for example, define new physiological metrics (wellness parameters 410) to be monitored").
Regarding claim 14, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 10 as outlined above. Further, Al-Ali teaches that the sensor system of Claim 10, wherein the at least one processor is configured to receive the subject meta data from a video sensing device and/or an audio sensing device (See Al-Ali: Fig. 1, and [0194], “In some embodiments, any of the information collected by a patient monitoring device (e.g., the patient monitoring devices described herein) can be transmitted to a remote device. Such information can include, for example, values, trend data, etc. for a medical parameter (e.g., blood oxygen saturation, pulse rate, respiration rate, etc.). It can also include video of the patient and/or audio from the patient and/or the patient's room. For example, video cameras and/or microphones can be provided in the patient's room. In some embodiments, a video camera and/or microphone is incorporated with, for example, a medical monitoring device, such as those described herein. The video camera can image the patient using visible light when the ambient light in the patient's room is of sufficient intensity. The video camera can also be capable of detecting, for example, infrared light when the patient's room is too dark to provide video of acceptable quality using visible light. The video camera can also include an infrared illumination source to illuminate the patient and/or his or her surroundings. In some embodiments, the video camera includes an ambient light sensor that can be used to automatically switch the video camera into infrared mode when the ambient light falls below some threshold. The light sensor can also be used for switching on an infrared illumination source if one is included").
Regarding claim 15, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 10 as outlined above. Further, Kurtz teaches that the sensor system of Claim 10, wherein the subject meta data comprises one or more of the following: subject age, subject weight, subject height, subject medication usage, subject gender, subject ethnicity, subject skin tone, subject body mass index (BMI) (See Kurtz: Fig. 1, and [0051], "Notably, it is not sufficient to simply capture an image, but image assessment, enabled by image normalization, is key. Again, considering a home environment, the appearance of family members can vary significantly relative to gender, age, skin color, hair color, height, weight, and other factors. Likewise, the basic appearance of any individual can vary by season (such as tanned or sun-burnt), by behavior (including use of cosmetics, exercise, or alcohol and drug use or abuse), and by other factors. The ambient lighting can also change dramatically from one image capture opportunity to the next. In a similar fashion, the position of an individual relative to the image capture device can lead to variation in the size, orientation, or placement of the individual in the captured image. Therefore, to compensate for these wide ranges of variables that can affect image capture and interpretation with unobtrusive image capture, the process of physiological monitoring employs an image normalization process 500 to decrease the impact of the capture variables. In particular, the capture step is followed by the image normalization process 500, which modifies the captured imagery before size or color-based wellness parameters are derived from the image data. Processes for assessing physiological conditions of the subjects then follow the data normalization process. Likewise, these processes for assessing or inferring a subject's well-being must account for subject variability relative to appearance, behavior, privacy, and other factors").
Regarding claim 16, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 10 as outlined above. Further, Richardson teaches that the sensor system of Claim 10, wherein the at least one sensor is a photoplethysmography (PPG) sensor, and wherein the physiological data comprises PPG data (See Richardson: Fig. 3, and [0031], "It should be appreciated that the system 301 can be configured to acquire physiological data from the subject 312 such as: heart rate (HR) data, respiratory rate (RR) data, ECG data, EEG data, arterial oxygen saturation (SaO2), photoplethysmography data").
Regarding claim 17, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Al-Ali, Kurtz, Richardson, and Ritchey teach that a method (See Al-Ali: Figs. 1 and 7, and [0074], “The physiological monitoring system 100 includes a plurality of bedside devices, e.g., patient monitoring devices 110. The patient monitoring devices 110 of various embodiments include sensors 102, one or more sensor processing modules 104, and a communications module, e.g., network interface module 106. In the depicted embodiment, two patient monitoring devices 110 are shown. One patient monitoring device includes one set of sensors 102, one sensor processing module 104, and one network interface module 106. The other patient monitoring device 110 includes two sets of sensors 102, two sensor processing modules 104, and one network interface module 106"), comprising:
collecting physiological data and meta data (See Kurtz: Figs. SA-D, and [0082], "Accordingly the physiological monitoring system 300 is maintaining and tracking capture parameters 415, semantics data, normalization data, and wellness parameters 410 in the respective databases. This historical data can be retrieved and used for the calculation of updated wellness parameters and trend-lines thereof (for capture parameters and wellness parameters). The physiological monitoring system 300 can then update (see FIG. Sb) the wellness parameters database 420 with the newly calculated wellness parameter data (410), including updates to any ongoing trend-line tracking. In one context, many of the wellness parameters 410 can be considered to be a specialized type of image metadata that are specifically related to health and well-being. Although many wellness parameters 410 are linked to associated reference images 365, these data are not likely stored as metadata in the image file structure, as a database structure will better facilitate the data access required for the various calculation and comparison processes internal to physiological monitoring system 300") from a subject via a sensor system, wherein the sensor system comprises at least one sensor element (See Al-Ali: Figs. 1 and 7, and [0076], “One or more sensors 102 of the patient monitoring device 110 are attached to a medical patient. These sensors 102 may include ECG sensors, acoustic sensors, pulse oximeters, and other types of sensors. The sensors 102 obtain physiological information from a medical patient and transmit this information to the sensor processing module 104 through cables 103 or through a wireless connection (not shown). In certain embodiments, the physiological information includes one or more physiological parameters or values and waveforms corresponding to the physiological parameters"), at least one signal processor (See Al-Ali: Figs. 1 and 7, and [0077], “The sensor processing module 104 receives physiological information from the sensors 102. The sensor processing module 104 of certain embodiments includes a circuit having a processor, input ports for receiving the physiological information, software for processing the physiological information in the processor, an optional display, and optionally an input device (e.g., a keyboard). In addition, the sensor processing module 104 contains one or more output ports, such as serial ports. For example, an RS232, RS423, or autobaud RS232 (serial interface standard) port or a universal serial bus (USB) port may be included in the sensor processing module 104"), and memory in communication with the at least one signal processor (See Al-Ali: Figs. 1-3, and [0087], “In addition to transmitting the contextual data package, the network interface module 106 in one embodiment stores the contextual data package in the storage device 114. The storage device 114 may be a flash memory, a hard disk drive, or other form of non-volatile or volatile memory. In certain embodiments the storage device 114 acts as a flow control buffer. The network interface module 106 uses the storage device 114 acting as a flow control buffer to perform flow control during communications, as explained more fully below in connection with FIG. 3”);
processing the subject meta data via the at least one signal processor to determine metric features (See Richardson: Figs. 14-15, and [0092], "The accuracy and precision of an embodiment of the SAM system in measuring HR and RR in relationship to the criterion MouseOx system were assessed via random-effects models. The rat and mouse data were analyzed separately. For each analysis, the animal's HR and RR measurements (in 15 s epochs) measured by the MouseOx system were subtracted from the animal's corresponding measurements determined by an embodiment of the SAM system and used as the response data. The random-effects model included a random intercept term that allowed the accuracy and the precision of the SAM system to vary from animal to animal. The parameters of the random-effects model were estimated by restricted maximum likelihood, and the 95% confidence interval for the mean within-subject measurement discrepancy was computed based on the t-distribution, whereas the 95% confidence interval for the within-subject variance component (i.e., standard deviation) was computed based on the standard normal distribution. The estimate for the mean within-subject measurement discrepancy and the estimate for the within-subject standard deviation were utilized to estimate the Bland Altman limits of measurement agreement. The MIXED procedure of SAS version 9.2 was used to conduct the analyses");
processing the metric features via the at least one signal processor to determine at least one subject-specific metric statistic for the subject (See Al-Ali: Figs. 6-7, and [0153], “The MMS 620 may analyze the medical event information stored in the journal database 624 to derive statistics about the medical events. For example, the MMS 620 can analyze alarm events and alarm deactivation events to determine clinician response times to alarms. Using these statistics, the MMS 620 may generate reports about clinician and and/or hospital performance. Advantageously, in certain embodiments, these statistics and reports may be used to improve the performance of clinicians and hospitals");
processing the physiological data via the at least one signal processor to generate at least one sensor metric (See Al-Ali: Fig. 1, and [0077], "The sensor processing module 104 receives physiological information from the sensors 102. The sensor processing module 104 of certain embodiments includes a circuit having a processor, input ports for receiving the physiological information, software for processing the physiological information in the processor, an optional display, and optionally an input device (e.g., a keyboard). In addition, the sensor processing module 104 contains one or more output ports, such as serial ports. For example, an RS232, RS423, or autobaud RS232 (serial interface standard) port or a universal serial bus (USB) port may be included in the sensor processing module 104"); and
presenting the at least one sensor metric for display (See Al-Ali: Figs. 10- 11, and [0207], "FIG. 11 illustrates various screens 1150 for a proximity display 1021 (FIG. 10) advantageously configured to respond to the presence of a particular user 1130 and to that user's display preference. Users may be any of various caregivers such as treating physicians or attending nurses. In an embodiment, the proximity display 1021(FIG. 10) may also respond to any of a particular group of users"; and Fig. 3, and [0100], “The network interface module 300 also communicates with a storage device 350. While in the depicted embodiment the storage device 350 is shown as separate from the network interface module 300, in some implementations the storage device 350 is part of the network interface module 300. In addition, though not shown, the network interface module 300 may include a processor for implementing communications program code. Similarly, though not shown, the network interface module 300 may include an input device for a nurse to input context information and a display for receiving output from the network interface module 300”) via a display (See Ritchey: Figs. 1 and 33A-B, and [0249], "CALO is a PC based cognitive software system that can reason, learn from experience, be told what to do, explain what they are doing, reflect on their experience, and respond robustly to the clients the user specifies directly or through a user's repeated actions in using a CALO system"; and [0250], "Because the system is panoramic, it can look for things in or outside the users FOV if the user chooses to activate such a capability within the system. And/or still alternatively when a certain threshold of sensory activity is met an injection of allergy medicine may be automatically injected into the users body by an adhesively worn medicine pack located on the users body that is in communication with system 100. Still alternatively, the system may be put on standby and only log information in when a certain sensor reaches a certain threshold. For instance when a user's heartbeat reaches a certain pulse; when the brain activity of the user meets a certain threshold or certain areas are active in the brain; or when a certain subject or activity is sensed by the video camera with target tracking and target recognition").
Regarding claim 18, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 17 as outlined above. Further, Kurtz teaches that the method of Claim 17, wherein collecting the meta data from the subject comprises receiving the meta data as input from the subject or a third party (See Kurtz: Fig. SD, and [0058], "The auto-setup process 520 can accept input data (indicated by dashed lines) from external sources (steps 522a and 522e), including third party entities, which can for example, define new physiological metrics (wellness parameters 410) to be monitored").
Regarding claim 19, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 17 as outlined above. Further, Al-Ali teaches that the method of Claim 17, wherein collecting the meta data from the subject comprises receiving the meta data from a video sensing device and/or an audio sensing device (See Al-Ali: Fig. 1, and [0194], “In some embodiments, any of the information collected by a patient monitoring device (e.g., the patient monitoring devices described herein) can be transmitted to a remote device. Such information can include, for example, values, trend data, etc. for a medical parameter (e.g., blood oxygen saturation, pulse rate, respiration rate, etc.). It can also include video of the patient and/or audio from the patient and/or the patient's room. For example, video cameras and/or microphones can be provided in the patient's room. In some embodiments, a video camera and/or microphone is incorporated with, for example, a medical monitoring device, such as those described herein. The video camera can image the patient using visible light when the ambient light in the patient's room is of sufficient intensity. The video camera can also be capable of detecting, for example, infrared light when the patient's room is too dark to provide video of acceptable quality using visible light. The video camera can also include an infrared illumination source to illuminate the patient and/or his or her surroundings. In some embodiments, the video camera includes an ambient light sensor that can be used to automatically switch the video camera into infrared mode when the ambient light falls below some threshold. The light sensor can also be used for switching on an infrared illumination source if one is included").
Regarding claim 20, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 17 as outlined above. Further, Ritchey teaches that the method of Claim 17, wherein collecting the meta data from the subject comprises determining the meta data from the physiological data (See Ritchey: Figs. 1A-C and 46, and [0283], “Data and information operated upon or presented to a user at T2 may comprise raw data and information, data and information derived from raw data and information, or metadata derived from system 100. The stored data and information may include imagery, audio, and other sensory information along with various other typical computer operating system and application code. The computer may include A.I, A.I-like, or no A.I application functions”).
Regarding claim 21, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 17 as outlined above. Further, Kurtz teaches that the method of Claim 17, wherein the subject meta data comprises one or more of the following: subject age, subject weight, subject height, subject medication usage, subject gender, subject ethnicity, subject skin tone, subject body mass index (BMI) (See Kurtz: Fig. 1, and [0051], "Notably, it is not sufficient to simply capture an image, but image assessment, enabled by image normalization, is key. Again, considering a home environment, the appearance of family members can vary significantly relative to gender, age, skin color, hair color, height, weight, and other factors. Likewise, the basic appearance of any individual can vary by season (such as tanned or sun-burnt), by behavior (including use of cosmetics, exercise, or alcohol and drug use or abuse), and by other factors. The ambient lighting can also change dramatically from one image capture opportunity to the next. In a similar fashion, the position of an individual relative to the image capture device can lead to variation in the size, orientation, or placement of the individual in the captured image. Therefore, to compensate for these wide ranges of variables that can affect image capture and interpretation with unobtrusive image capture, the process of physiological monitoring employs an image normalization process 500 to decrease the impact of the capture variables. In particular, the capture step is followed by the image normalization process 500, which modifies the captured imagery before size or color-based wellness parameters are derived from the image data. Processes for assessing physiological conditions of the subjects then follow the data normalization process. Likewise, these processes for assessing or inferring a subject's well-being must account for subject variability relative to appearance, behavior, privacy, and other factors").
Regarding claim 22, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 17 as outlined above. Further, Richardson teaches that the method of Claim 17, wherein the at least one sensor is a photoplethysmography (PPG) sensor, and wherein the physiological data comprises PPG data (See Richardson: Fig. 3, and [0031], "It should be appreciated that the system 301 can be configured to acquire physiological data from the subject 312 such as: heart rate (HR) data, respiratory rate (RR) data, ECG data, EEG data, arterial oxygen saturation (SaO2), photoplethysmography data").
Regarding claim 23, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 17 as outlined above. Further, Al-Ali teaches that the method of Claim 17, wherein the at least one sensor metric comprises a subject blood pressure reading, and wherein the at least one subject-specific metric statistic comprises an accuracy likelihood for the blood pressure reading (See Al-Ali: Figs. 24A-B, and [0329], “In some embodiments, the first medical device 2405 is a patient monitor for communicatively coupling to a patient for tracking a physiological parameter (e.g., oxygen saturation, pulse rate, blood pressure, etc.), and the second medical device 2410 is a hospital information system ("HIS") or clinical information system ("CIS"). In some embodiments, the patient monitor can communicate physiological parameter measurements, physiological parameter alarms, or other physiological parameter measurement information generated during the monitoring of a patient to the HIS or CIS for inclusion with the patient's electronic medical records maintained by the HIS or CIS").
Regarding claim 25, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 17 as outlined above. Further, Al-Ali teaches that the method of Claim 17, further comprising presenting the at least one subject-specific metric statistic via the display (See Al-Ali: Fig. 11, and [0209], “As shown in FIG. 11, by example, an anesthesiologist 1131 proximate the monitor is identified and the display is changed to a screen 1110 showing pulse rate trend. When a nurse 1132 is proximate the monitor, the display is changed to a screen 1120 showing pulse oximetry parameters, a plethysmograph and alarm limits. When a respiratory therapist 1133 is proximate the monitor, the display is changed to a screen 1140 showing pulse oximetry, abnormal hemoglobin and perfusion indices").
Regarding claim 26, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 17 as outlined above. Further, Al-Ali teaches that the method of Claim 17, wherein the display is a display of a mobile communication device (See Al-Ali: Fig. 5, and [0118], "FIG. 5 depicts an alarm notification system 500 in accordance with certain embodiments of the present invention. A clinical subsystem 510 defines the major software components of alarm notification system 500 including a clinical assignment module 512, a bedside device initialization module 514, a notification and viewing module 516, an escalation rules module 518, a clinical report module 520, and a clinical data stores module 522. An authentication feature is built into mobile computing devices in compliance with HIPAA and hospital IT policies").
Regarding claim 27, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 1 as outlined above. Further, Al-Ali, Kurtz, Richardson, and Ritchey teach that a method (See Al-Ali: Figs. 1 and 7, and [0074], “The physiological monitoring system 100 includes a plurality of bedside devices, e.g., patient monitoring devices 110. The patient monitoring devices 110 of various embodiments include sensors 102, one or more sensor processing modules 104, and a communications module, e.g., network interface module 106. In the depicted embodiment, two patient monitoring devices 110 are shown. One patient monitoring device includes one set of sensors 102, one sensor processing module 104, and one network interface module 106. The other patient monitoring device 110 includes two sets of sensors 102, two sensor processing modules 104, and one network interface module 106"), comprising:
collecting physiological data and meta data (See Kurtz: Figs. SA-D, and [0082], "Accordingly the physiological monitoring system 300 is maintaining and tracking capture parameters 415, semantics data, normalization data, and wellness parameters 410 in the respective databases. This historical data can be retrieved and used for the calculation of updated wellness parameters and trend-lines thereof (for capture parameters and wellness parameters). The physiological monitoring system 300 can then update (see FIG. Sb) the wellness parameters database 420 with the newly calculated wellness parameter data (410), including updates to any ongoing trend-line tracking. In one context, many of the wellness parameters 410 can be considered to be a specialized type of image metadata that are specifically related to health and well-being. Although many wellness parameters 410 are linked to associated reference images 365, these data are not likely stored as metadata in the image file structure, as a database structure will better facilitate the data access required for the various calculation and comparison processes internal to physiological monitoring system 300") from a subject via a sensor system, wherein the sensor system comprises at least one sensor element (See Al-Ali: Figs. 1 and 7, and [0076], “One or more sensors 102 of the patient monitoring device 110 are attached to a medical patient. These sensors 102 may include ECG sensors, acoustic sensors, pulse oximeters, and other types of sensors. The sensors 102 obtain physiological information from a medical patient and transmit this information to the sensor processing module 104 through cables 103 or through a wireless connection (not shown). In certain embodiments, the physiological information includes one or more physiological parameters or values and waveforms corresponding to the physiological parameters"), at least one signal processor (See Al-Ali: Figs. 1 and 7, and [0077], “The sensor processing module 104 receives physiological information from the sensors 102. The sensor processing module 104 of certain embodiments includes a circuit having a processor, input ports for receiving the physiological information, software for processing the physiological information in the processor, an optional display, and optionally an input device (e.g., a keyboard). In addition, the sensor processing module 104 contains one or more output ports, such as serial ports. For example, an RS232, RS423, or autobaud RS232 (serial interface standard) port or a universal serial bus (USB) port may be included in the sensor processing module 104"), and memory in communication with the at least one signal processor (See Al-Ali: Figs. 1-3, and [0087], “In addition to transmitting the contextual data package, the network interface module 106 in one embodiment stores the contextual data package in the storage device 114. The storage device 114 may be a flash memory, a hard disk drive, or other form of non-volatile or volatile memory. In certain embodiments the storage device 114 acts as a flow control buffer. The network interface module 106 uses the storage device 114 acting as a flow control buffer to perform flow control during communications, as explained more fully below in connection with FIG. 3”);
processing the subject meta data via the at least one signal processor to determine metric features (See Richardson: Figs. 14-15, and [0092], "The accuracy and precision of an embodiment of the SAM system in measuring HR and RR in relationship to the criterion MouseOx system were assessed via random-effects models. The rat and mouse data were analyzed separately. For each analysis, the animal's HR and RR measurements (in 15 s epochs) measured by the MouseOx system were subtracted from the animal's corresponding measurements determined by an embodiment of the SAM system and used as the response data. The random-effects model included a random intercept term that allowed the accuracy and the precision of the SAM system to vary from animal to animal. The parameters of the random-effects model were estimated by restricted maximum likelihood, and the 95% confidence interval for the mean within-subject measurement discrepancy was computed based on the t-distribution, whereas the 95% confidence interval for the within-subject variance component (i.e., standard deviation) was computed based on the standard normal distribution. The estimate for the mean within-subject measurement discrepancy and the estimate for the within-subject standard deviation were utilized to estimate the Bland Altman limits of measurement agreement. The MIXED procedure of SAS version 9.2 was used to conduct the analyses");
processing the physiological data via the at least one signal processor to determine a sensor metric (See Al-Ali: Fig. 1, and [0077], "The sensor processing module 104 receives physiological information from the sensors 102. The sensor processing module 104 of certain embodiments includes a circuit having a processor, input ports for receiving the physiological information, software for processing the physiological information in the processor, an optional display, and optionally an input device (e.g., a keyboard). In addition, the sensor processing module 104 contains one or more output ports, such as serial ports. For example, an RS232, RS423, or autobaud RS232 (serial interface standard) port or a universal serial bus (USB) port may be included in the sensor processing module 104"); and
processing the metric features via the at least one signal processor to determine at least one subject-specific metric statistic for the subject (See Al-Ali: Figs. 10- 11, and [0207], "FIG. 11 illustrates various screens 1150 for a proximity display 1021 (FIG. 10) advantageously configured to respond to the presence of a particular user 1130 and to that user's display preference. Users may be any of various caregivers such as treating physicians or attending nurses. In an embodiment, the proximity display 1021(FIG. 10) may also respond to any of a particular group of users"; and Fig. 3, and [0100], “The network interface module 300 also communicates with a storage device 350. While in the depicted embodiment the storage device 350 is shown as separate from the network interface module 300, in some implementations the storage device 350 is part of the network interface module 300. In addition, though not shown, the network interface module 300 may include a processor for implementing communications program code. Similarly, though not shown, the network interface module 300 may include an input device for a nurse to input context information and a display for receiving output from the network interface module 300”), to determine whether the at least one subject-specific metric statistic is associated with a targeted metric statistic for the sensor metric (See Ritchey: Figs. 1 and 33A-B, and [0249], "CALO is a PC based cognitive software system that can reason, learn from experience, be told what to do, explain what they are doing, reflect on their experience, and respond robustly to the clients the user specifies directly or through a user's repeated actions in using a CALO system"; and [0250], "Because the system is panoramic, it can look for things in or outside the users FOV if the user chooses to activate such a capability within the system. And/or still alternatively when a certain threshold of sensory activity is met an injection of allergy medicine may be automatically injected into the users body by an adhesively worn medicine pack located on the users body that is in communication with system 100. Still alternatively, the system may be put on standby and only log information in when a certain sensor reaches a certain threshold. For instance when a user's heartbeat reaches a certain pulse; when the brain activity of the user meets a certain threshold or certain areas are active in the brain; or when a certain subject or activity is sensed by the video camera with target tracking and target recognition"), and to determine a qualification associated with the sensor metric (See Kurtz: Figs. 5A-D, and [0056], “As shown in FIG. 5a, the overall operational process for physiological monitoring system 300 then progresses to a step of calculating and updating wellness parameters 410 and capture parameters 415. The wellness parameters 410 are principally physiological metrics, which can be input by users 10, or derived from the image data captured by cameras 120, or calculated during subsequent analyses. Generally the wellness parameters 410 quantify various wellness, health, and medical conditions or attributes. Once these wellness parameters 410 are calculated and stored to a memory 345, an inference engine 400 (which is functionally supported by a computer 340) is utilized in the subsequent step to assess the status of physiological conditions. The inference engine 400, which can be algorithm based, or utilize artificial intelligence (AI) or learning methods, is tasked to follow and assess previously identified physiological trends for its subjects (users 10)”).
Regarding claim 28, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 27 as outlined above. Further, Al-Ali teaches that the method of Claim 27, wherein the sensor metric comprises a subject blood pressure reading and wherein the qualification comprises an accuracy likelihood for the blood pressure reading (See Al-Ali: Figs. 24A-B, and [0329], “In some embodiments, the first medical device 2405 is a patient monitor for communicatively coupling to a patient for tracking a physiological parameter (e.g., oxygen saturation, pulse rate, blood pressure, etc.), and the second medical device 2410 is a hospital information system ("HIS") or clinical information system ("CIS"). In some embodiments, the patient monitor can communicate physiological parameter measurements, physiological parameter alarms, or other physiological parameter measurement information generated during the monitoring of a patient to the HIS or CIS for inclusion with the patient's electronic medical records maintained by the HIS or CIS").
Regarding claim 30, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 27 as outlined above. Further, Kurtz teaches that the method of Claim 27, wherein the sensor system is configured to receive the subject meta data as input from the subject or a third party (See Kurtz: Fig. SD, and [0058], "The auto-setup process 520 can accept input data (indicated by dashed lines) from external sources (steps 522a and 522e), including third party entities, which can for example, define new physiological metrics (wellness parameters 410) to be monitored").
Regarding claim 31, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 27 as outlined above. Further, Al-Ali teaches that the method of Claim 27, wherein the sensor system is configured to receive the subject meta data from a video sensing device and/or an audio sensing device (See Al-Ali: Fig. 1, and [0194], “In some embodiments, any of the information collected by a patient monitoring device (e.g., the patient monitoring devices described herein) can be transmitted to a remote device. Such information can include, for example, values, trend data, etc. for a medical parameter (e.g., blood oxygen saturation, pulse rate, respiration rate, etc.). It can also include video of the patient and/or audio from the patient and/or the patient's room. For example, video cameras and/or microphones can be provided in the patient's room. In some embodiments, a video camera and/or microphone is incorporated with, for example, a medical monitoring device, such as those described herein. The video camera can image the patient using visible light when the ambient light in the patient's room is of sufficient intensity. The video camera can also be capable of detecting, for example, infrared light when the patient's room is too dark to provide video of acceptable quality using visible light. The video camera can also include an infrared illumination source to illuminate the patient and/or his or her surroundings. In some embodiments, the video camera includes an ambient light sensor that can be used to automatically switch the video camera into infrared mode when the ambient light falls below some threshold. The light sensor can also be used for switching on an infrared illumination source if one is included").
Regarding claim 32, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 27 as outlined above. Further, Kurtz teaches that the method of Claim 27, wherein the subject meta data comprises one or more of the following: subject age, subject weight, subject height, subject medication usage, subject gender, subject ethnicity, subject skin tone, subject body mass index (BMI) (See Kurtz: Fig. 1, and [0051], "Notably, it is not sufficient to simply capture an image, but image assessment, enabled by image normalization, is key. Again, considering a home environment, the appearance of family members can vary significantly relative to gender, age, skin color, hair color, height, weight, and other factors. Likewise, the basic appearance of any individual can vary by season (such as tanned or sun-burnt), by behavior (including use of cosmetics, exercise, or alcohol and drug use or abuse), and by other factors. The ambient lighting can also change dramatically from one image capture opportunity to the next. In a similar fashion, the position of an individual relative to the image capture device can lead to variation in the size, orientation, or placement of the individual in the captured image. Therefore, to compensate for these wide ranges of variables that can affect image capture and interpretation with unobtrusive image capture, the process of physiological monitoring employs an image normalization process 500 to decrease the impact of the capture variables. In particular, the capture step is followed by the image normalization process 500, which modifies the captured imagery before size or color-based wellness parameters are derived from the image data. Processes for assessing physiological conditions of the subjects then follow the data normalization process. Likewise, these processes for assessing or inferring a subject's well-being must account for subject variability relative to appearance, behavior, privacy, and other factors").
Regarding claim 33, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 27 as outlined above. Further, Richardson teaches that the method of Claim 27, wherein the at least one sensor is  a photoplethysmography (PPG) sensor, and wherein the physiological data comprises PPG data (See Richardson: Fig. 3, and [0031], "It should be appreciated that the system 301 can be configured to acquire physiological data from the subject 312 such as: heart rate (HR) data, respiratory rate (RR) data, ECG data, EEG data, arterial oxygen saturation (SaO2), photoplethysmography data").




Claims 7, 12, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali, etc. (US 20140135588 A1) in view of Kurtz, etc. (US 20080292151 A1), further in view of Richardson, etc. (US 20160213317 A1), Ritchey, etc. (US 20150324692 A1), and Baruch, etc. (US 20150148694 A1).
Regarding claim 7, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 6 as outlined above. However, Al-Ali, modified by Kurtz, Richardson, and Ritchey, fails to explicitly disclose that the sensor system of Claim 6, wherein the accuracy likelihood comprises a likelihood that the blood pressure reading accuracy is ≤5 +8 mmHg with respect to a reading from a manual blood pressure cuff.
However, Baruch teaches that the sensor system of Claim 6, wherein the accuracy likelihood comprises a likelihood that the blood pressure reading accuracy is ≤5 +8 mmHg with respect to a reading from a manual blood pressure cuff (See Baruch: Fig. 7, and [0082], “In regard to the discrepancy between the automatic cuff results obtained in publication 2 and in this study it is important to note that the blood pressure ranges reported here are very small; on the order of 5 and 8 mmHg in the case of the systolic and diastolic pressures, respectively. It is very difficult to resolve blood pressure trends within such small limits with automatic brachial cuffs due to their instrumental uncertainties and differences in proprietary algorithms. As an example, one study that compared the performance of brachial cuffs and catheters revealed standard deviations (SO) on the order of 12 mmHg with essentially zero bias in the case of systolic blood pressures and 50 s of the order of 12 mmHg as well as a positive bias of 10 mmHg in the case of diastolic pressure measurements. See publication 3 for background information").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Al-Ali to have the sensor system of Claim 6, wherein the accuracy likelihood comprises a likelihood that the blood pressure reading accuracy is ≤5 +8 mmHg with respect to a reading from a manual blood pressure cuff as taught by Baruch in order to enable a non-invasive monitoring system for the purposes of predicting the onset of medical conditions (See Baruch: Figs. 1-3, and [0037], "The system of the present invention uses a pulse decomposition analysis (PDA) and algorithm to determine the changes in both the systolic and diastolic thereby enabling a non-invasive monitoring system for the purposes of predicting the onset of medical conditions. A battery operated fourteen ounce unit tracks systolic, mean and diastolic blood pressure, beat by beat, wirelessly sending the raw data to a PC. Initial values of blood pressure are entered by manual measurement or automatic cuff system. All data is analyzed at the users PC, supplying, plotting and storing results in real time"). Al-Ali teaches a method to monitor the patient's physiological conditions through the sensors that measure the patients' physiological data; while Baruch teaches a method and system that may detect dehydration, hemorrhaging, and increases in blood volume with a more precise blood pressure measurement design. Therefore, it is obvious to one of ordinary skill in the art to modify Al-Ali by Baruch to measure the blood pressure more consistently and precisely. The motivation to modify Al-Ali by Baruch is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 12, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 11 as outlined above. Further, Baruch teaches that the sensor system of Claim 11, wherein the accuracy likelihood comprises the likelihood that the blood pressure reading accuracy is ≤ 5 +8 mmHg with respect to a reading from a manual blood pressure cuff (See Baruch: Fig. 7, and [0082], “In regard to the discrepancy between the automatic cuff results obtained in publication 2 and in this study it is important to note that the blood pressure ranges reported here are very small; on the order of 5 and 8 mmHg in the case of the systolic and diastolic pressures, respectively. It is very difficult to resolve blood pressure trends within such small limits with automatic brachial cuffs due to their instrumental uncertainties and differences in proprietary algorithms. As an example, one study that compared the performance of brachial cuffs and catheters revealed standard deviations (SO) on the order of 12 mmHg with essentially zero bias in the case of systolic blood pressures and 50 s of the order of 12 mmHg as well as a positive bias of 10 mmHg in the case of diastolic pressure measurements. See publication 3 for background information").
Regarding claim 24, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 23 as outlined above. Further, Baruch teaches that the method of Claim 23, wherein the accuracy likelihood comprises a likelihood that the blood pressure reading accuracy is ≤5 +8 mmHg with respect to a reading from a manual blood pressure cuff (See Baruch: Fig. 7, and [0082], “In regard to the discrepancy between the automatic cuff results obtained in publication 2 and in this study it is important to note that the blood pressure ranges reported here are very small; on the order of 5 and 8 mmHg in the case of the systolic and diastolic pressures, respectively. It is very difficult to resolve blood pressure trends within such small limits with automatic brachial cuffs due to their instrumental uncertainties and differences in proprietary algorithms. As an example, one study that compared the performance of brachial cuffs and catheters revealed standard deviations (SO) on the order of 12 mmHg with essentially zero bias in the case of systolic blood pressures and 50 s of the order of 12 mmHg as well as a positive bias of 10 mmHg in the case of diastolic pressure measurements. See publication 3 for background information").
Regarding claim 29, Al-Ali, Kurtz, Richardson, and Ritchey teach all the features with respect to claim 28 as outlined above. Further, Baruch teaches that the method of Claim 28, wherein the accuracy likelihood comprises the likelihood that the blood pressure reading accuracy is ≤5 +8 mmHg with respect to a reading from a manual blood pressure cuff (See Baruch: Fig. 7, and [0082], “In regard to the discrepancy between the automatic cuff results obtained in publication 2 and in this study it is important to note that the blood pressure ranges reported here are very small; on the order of 5 and 8 mmHg in the case of the systolic and diastolic pressures, respectively. It is very difficult to resolve blood pressure trends within such small limits with automatic brachial cuffs due to their instrumental uncertainties and differences in proprietary algorithms. As an example, one study that compared the performance of brachial cuffs and catheters revealed standard deviations (SO) on the order of 12 mmHg with essentially zero bias in the case of systolic blood pressures and 50 s of the order of 12 mmHg as well as a positive bias of 10 mmHg in the case of diastolic pressure measurements. See publication 3 for background information").



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612